 


 HR 1755 ENR: To amend title 36, United States Code, to make certain improvements in the congressional charter of the Disabled American Veterans.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 1755 
 
AN ACT 
To amend title 36, United States Code, to make certain improvements in the congressional charter of the Disabled American Veterans. 
 
 
1.Congressional charter of Disabled American Veterans 
(a)PurposesSection 50302 of title 36, United States Code, is amended— (1)in the matter preceding paragraph (1), by striking The purposes of the corporation are— and inserting The corporation is organized exclusively for charitable and educational purposes. The purposes of the corporation shall include—; 
(2)in paragraph (6), by striking and at the end; (3)by redesignating paragraph (7) as paragraph (9); and 
(4)by inserting after paragraph (6) the following new paragraphs:  (7)to educate the public about the sacrifices and needs of disabled veterans; 
(8)to educate disabled veterans about the benefits and resources available to them; and. (b)DissolutionChapter 503 of such title is amended by adding at the end the following new section: 
 
50309.DissolutionOn dissolution or final liquidation of the corporation, any assets remaining after the discharge or satisfactory provision for the discharge of all liabilities shall be transferred to the Secretary of Veterans Affairs for the care of disabled veterans.. (c)Clerical amendmentThe table of sections at the beginning of chapter 503 of such title is amended by inserting after the item relating to section 50308 the following:  
 
 
50309. Dissolution. . 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
